



COURT OF APPEAL FOR ONTARIO

CITATION: Meyer v. Adrian, 2014 ONCA 173

DATE: 20140304

DOCKET: C57394

Juriansz, Pepall and van Rensburg JJ.A.

BETWEEN

Margaret Meyer

Appellant/Applicant

and

Timothy Adrian and Barbara Adrian

Respondents in Appeal/Respondents

M. John Ewart, for the appellant

J. Barry Eakins, for the respondents

Heard: March 3, 2014

On appeal from the judgment of Justice
Barry
    G. A.
MacDougall of the Superior Court of Justice, dated June 24, 2013.

APPEAL BOOK ENDORSEMENT

[1]

This appeal is abandoned. The respondents costs are fixed in the amount
    of $4000.00 all inclusive.


